DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “before a tire burst command is received, the contact part of the breakdown device of the pre-tightening triggering device presses against the thinner side of the automobile tire with a certain pre-tightening force; when the tire burst command is received, the controller continues to control the first drive motor to rotate, and drives the pre-tightening triggering device to move in the direction closer to the automobile tire, so that the breakdown device continues to move to the thinner side of the tire, and the contact of the breakdown device punctures the automobile tire”.  The first underlined limitation teaches the contact part of the breakdown device presses against the thinner side of the tire with a certain force before receiving the tire burst command, yet when the tire burst command is received, “the breakdown device continues to move to the thinner side of the tire, and contact the breakdown device punctures the automobile tire”.  How is “the breakdown device continues to move to the thinner side of the tire” if “the contact part of the breakdown device presses against the side of the tire”?  It appears that the second underlined portion suggests that the contact part of the breakdown device is spaced away from the automobile tire for “the breakdown device continues to move to the thinner side of the tire” but the first underlined portion teaches otherwise.  To further prosecution, the Examiner will examine the recited limitation as “before a tire burst command is received, the contact part of the breakdown device of the pre-tightening triggering device presses against the thinner side of the automobile tire with a certain pre-tightening force; when the tire burst command is received, the controller continues to control the first drive motor to rotate and the contact of the breakdown device punctures the automobile tire”.  Claims 2-9 are rejected because they inherit the indefiniteness of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (CN 110441073 A; see machine translation; hereinafter Zheng) in view of Yovichin (US Patent 5,313,827).
With regards to claim 1, Zheng teaches an automobile tire burst simulation experiment device (FIG. 1), which is fixed on a rim (210) installed with an automobile tire (220; lines 316-319), wherein the automobile tire burst simulation experiment device comprises a pre-tightening triggering device (including 120, 130, 350; FIG. 1tire), a retracting device (a part of 110), a storage battery (lines 350-359), and a controller (lines 350-359; FIG. 5-6); 
the retracting device is fixed on the rim perpendicular to the plane of the rim (see FIG. 1)
the pre-tightening triggering device comprises a breakdown device (120, 130, 350), and the contact of the breakdown device points to the thinner side wall of the tire (FIG. 1).
However, Zheng is silent regarding the retracting device comprises a first roller screw slide rail and a first drive motor, the first roller screw slide rail is fixed on the rim perpendicular to the plane of the rim, the first drive motor is fixed at the top end of the base of the first roller screw slide rail, and the output shaft of the first drive motor is axially fixedly connected to one end of the screw of the first roller screw slide rail by a first coupler; the retracting device comprises a second roller screw slide rail, a second drive motor, a breakdown device, and a breakdown support frame, the base of the second roller screw slide rail is fixed to the slider of the first roller screw slide rail by a first connecting plate, the first roller screw slide rail is distributed perpendicular to the second roller screw slide rail, the second drive motor is fixed at one end of the base of the second roller screw slide rail, the output shaft of the second drive motor is axially fixedly connected to one end of the screw of the second roller screw slide rail by a second coupler, one end of the breakdown device support frame is fixed to the slider of the second roller screw slide rail by a second connecting plate, the breakdown device is provided at the other end of the breakdown device support frame, the axis of the breakdown device is perpendicular to the plane of the rim, and the contact of the breakdown device points to the thinner side wall of the tire; the storage battery is connected to the first drive motor, the second drive motor, and the controller through a wire, and the controller is used to drive forward and reverse rotation of the first drive motor and the second drive motor; when a tire burst simulation experiment is performed using the automobile tire burst simulation experiment device, before a tire burst command is received, the contact part of the breakdown device of the pre-tightening triggering device presses against the thinner side of the automobile tire with a certain pre-tightening force; when the tire burst command is received, the controller continues to control the first drive motor to rotate, and drives the pre-tightening triggering device to move in the direction closer to the automobile tire, so that the breakdown device continues to move to the thinner side of the tire, and the contact of the breakdown device punctures the automobile tire.
Yovichin teaches an automobile tire experiment device (FIG. 1) comprising a retracting device and a pre-tightening device; 
the retracting device (18) comprises a first roller screw slide rail and a first drive motor, the first drive motor is fixed at the top end of the base of the first roller screw slide rail, and the output shaft of the first drive motor is axially fixedly connected to one end of the screw of the first roller screw slide rail by a first coupler (see FIG. 1-2); 
the pre-tightening device (16) comprises a second roller screw slide rail, a second drive motor, a (sensor) device (20), and a (sensor) support frame (see frame portion holding sensor 20), the base of the second roller screw slide rail is fixed to the slider of the first roller screw slide rail by a first connecting plate, the first roller screw slide rail is distributed perpendicular to the second roller screw slide rail, the second drive motor is fixed at one end of the base of the second roller screw slide rail (see 16 and 18 connected to each other in FIG. 1-3), the output shaft of the second drive motor is axially fixedly connected to one end of the screw of the second roller screw slide rail by a second coupler (FIG. 1-2), one end of the (sensor) device support frame is fixed to the slider of the second roller screw slide rail by a second connecting plate (see plate connecting 16 and 18 of FIG. 1-3), the (sensor) device (20) is provided at the other end of the (sensor) device support frame, the axis of the (sensor) device is perpendicular to the plane of the rim (see 20), and the contact of the breakdown device points to the thinner side wall of the tire (FIG. 1-3). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the movement mechanism of the breakdown device of Zheng with the movement mechanism of the device of Yovichin to make it possible to make the breakdown device of Zheng to accommodate any tire size (col 2, lines 42-45; Yovichin).  Thus, the combination of Zheng and Yovichin would teach the storage battery (lines 350-359; Zheng) is connected to the first drive motor (motor of 18), the second drive motor (motor of 16), and the controller through a wire, and the controller is used to drive forward and reverse rotation of the first drive motor and the second drive motor (col. 2, lines 33-45; Yovichin), when a tire burst simulation experiment is performed using the automobile tire burst simulation experiment device, before a tire burst command is received, the contact part of the breakdown device of the pre-tightening triggering device presses against the thinner side of the automobile tire with a certain pre-tightening force (depending on the tire size and how features 120, 130, 350 are adjusted, the contact part 130 (FIG. 1) is capable of contacting the thinner side of an appropriate tire (Zheng); see also FIG. 2 of Yovichin); when the tire burst command is received, the controller continues to control the first drive motor to rotate, and drives the pre-tightening triggering device to move in the direction closer to the automobile tire, so that the breakdown device continues to move to the thinner side of the tire (see 35 USC 112 rejection above), and the contact of the breakdown device punctures the automobile tire ([0055]; Zheng).

With regards to claim 2, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the axis (center of 110 of Zheng is in center with center of rim) of the screw of the first roller screw slide rail (18 of Yovichin) coincides with the center of the rim.

With regards to claim 3, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the axis of the output shaft of the second drive motor and the breakdown device support frame are in the same plane and parallel to the plane of the rim (see 16 of Yovichin is parallel to plane of rim; FIG. 2-3).

With regards to claim 4, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the first roller screw slide rail is installed on the rim through a flange (111; Zheng; FIG. 1), the flange is provided with a groove, the slide rail passes through the groove by bolts and is fixedly connected to the installing hole on the rim, the center of the flange coincides with the center of the rim, the bottom of the base of the first roller screw slide rail is connected to the groove on the flange by bolts (it is obvious that the rail of Yovichin (a part of 18) would be connected by well-known method of screw, bolt, or fixedly by welding).

With regards to claim 5, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the breakdown device (120, 130, 350) is detachably connected to the breakdown device support frame (it is noted that any components within the device is detachably from one another by any means).

With regards to claim 6, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the base of the second roller screw slide rail and the first connecting plate are connected to the slider of the first roller screw slide rail by bolts (see FIG. 2-3, the dashed circle at each corner of the plate at the intersection of 16 and 18 suggests screws/bolts).

With regards to claim 7, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein one end of the breakdown device support frame  and the second connecting plate are connected to the slider of the second roller screw slide rail by bolts (see FIG. 2-3, the dashed circle at each corner of the plate at the intersection of 16 and 18 suggests screws/bolts).

With regards to claim 8, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1.  However, Zheng, as combined with Yovichin, is silent regarding wherein the storage battery and the controller are fixed on the side wall of the base of the first roller screw slide rail.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, rearranging the location of the storage battery and the controller with each performing the same function it has been known to perform would be predictable to yield no more than one would expect from such an arrangement.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the storage battery and the controller of Zheng, as combined with Yovichin, to any particular location including the location of those as claimed with reasonable expectation of performing as originally intended.

With regards to claim 9, Zheng, as combined with Yovichin, teaches the automobile tire burst simulation experiment device according to claim 1, wherein the controller is wirelessly connected with a remote controller (1SB; FIG. 8) placed in the cab of the automobile, and the forward and reverse rotation of the first drive motor and the second drive motor is controlled by a remote controller (lines 203-216 and 434-444 suggests that the device is remotely controlled during the driving process; Zheng).

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 

With respect to the remarks on pages 7-9, Applicant argues that Zheng fails to disclose the feature “the pre-tightening triggering device” as defined in the distinguishing feature because there exists a gap between the tire 220 and the cutter 130.
The Examiner respectfully disagrees with Applicant’s argument because Zheng does teach the claimed limitation.  Specifically, the claimed invention is directed to an apparatus and the pre-tightening triggering device taught by Zheng is capable of being adjusted to contact an appropriate tire (i.e. tire having a size larger than shown in FIG. 1 of Zheng) as recited in the amended claim.  Thus, Zheng is considered to teach the invention as claimed.

With respect to the remarks on page 9, Applicant argues that Yovichin fails to disclose the feature “the pre-tightening triggering device”.  Specifically, the contact elements 21 is loaded with a spring tension in order only to help for the displacement sensors 20 to obtain measurement readings about the displacement/rotation of the tire, and thus the contact elements 21 has a different function from the pre-tightening triggering device of the present invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this particular case, the pre-tightening triggering device of Yovichin is not meant to completely replace the pre-tightening triggering device of Zheng.  As presented in the rejection above, the combination of Yovichin to Zheng is to merely replaces one type of movement mechanism with another type of movement mechanism to control where the breakdown device is pointed to.  The original function of the breakdown device of Zheng is maintained (i.e. without replacing contact elements 21 of Yovichin with the breakdown device 130 of Zheng).  Thus, the combination of Zheng and Yovichin would teach the invention as claimed.

With respect to the remarks on pages 10-1, Applicant argues that Yovichin does not discloses the support strut 16 comprises a first drive motor and the cross support 18 comprises a second drive motor.  What is disclosed by Yovichin is that the support strut 16 is geared so that the cross support 18 moves up and down.  That means the support strut 16 is connected to and transmit movement to the cross support 18 by means of gear(s), or vice versa.  Thus, Yovichin does not need two drive motor for respectively driving the support strut 16 and the cross support 18.
The Examiner respectfully disagrees with Applicant’s argument because Yovichin does teach/suggest two drive motors for respectively driving the support strut 16 and the cross support 18, which are located on slides (col. 2, lines 39-42).  As evidenced by FIG. 1-2, Yovichin showed a well-known mechanism for linear translation movement of components, notably motor connected with a long screw for each of the feature support strut 16 and cross support 18 (see Figure 1, below).  As known in the art, activating the motor would turn the screw and the slide locating along the screw would travel in a linear movement.  Yovichin shows in FIG. 1-2 at least three assemblies: one for 16 to move in the vertical direction, and each of 18 to move in the Y direction.  In addition, Yovichin teaches/suggests two motors in the Specification.  Column 2, lines 32-45 suggested the first motor by the recitation of “the vertical support strut 16 is geared so that it can move feature 18 in the up and down direction”.  Also in the same paragraph, the second motor is suggested by the recitation of “cross support 18 has slides so that displacement sensors 20 move laterally independently”.  Thus, it is clear from Yovichin’s teachings and Figures that feature 16 and 18 are not driven by 1 single motor for the movement in the X-Y axis as alleged by Applicant.  Thus, the combination of Zheng and Yovichin is considered to teach the claimed invention.



    PNG
    media_image1.png
    1000
    1000
    media_image1.png
    Greyscale

Figure 1 Well-known motor with slide. Source: Linear Motors With Slide NPL, Arduino Forum (May 2019)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853